—Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about August 15, 1995, which, inter alia, based upon a prior preclu*276sion order, granted third-party defendant’s motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
This Court’s preference for disposing of cases on the merits does not relieve a party seeking to vacate a default of the two-pronged burden of showing a meritorious claim or defense and a reasonable excuse for the default (Dimitratos v City of New York, 180 AD2d 414). Here, the only excuse offered for third-party plaintiff’s -failure to respond to disclosure demands was a change of personnel in the office of its attorneys, and no excuse at all was given for the failure to respond to the motion to preclude. Nor did the hearsay affidavit of third-party plaintiff’s attorney show a meritorious third-party claim (see, James v Hoffman, 158 AD2d 398). Concur—Rosenberger, J. P., Kupferman, Nardelli, Tom and Mazzarelli, JJ.